Citation Nr: 0600572	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  96-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for strabismus.
.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from February 1967 to April 1971, with subsequent periods of 
active duty for training with the Naval Reserve.  He also 
served with the United States Coast Guard from August 1984 to 
November 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

In December 1993, the RO received the veteran's claim of 
entitlement to service connection for strabismus.  The June 
1994 rating decision denied the claim, and he appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in May 1999.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  Following the hearing, the Board remanded the 
case in July 1999 for the purpose of obtaining the veteran's 
service medical records from his period of naval service.  
The Board again remanded the claim in August 2000 in another 
attempt to obtain service medical records from the veteran's 
initial period of active duty service.  After additional 
efforts to obtain these records failed, the RO again denied 
the claim in a July 2003 supplemental statement of the case 
(SSOC).  

The Board subsequently solicited an expert medical opinion 
from an ophthalmologist with the Veteran's Health 
Administration (VHA) in March 2005.  An opinion from Dr. C.C. 
was received in April 2005 and has been associated with the 
veteran's claims folder.  The claim is now ripe for Board 
review.




Issues not currently on appeal

The veteran also sought service connection for bilateral 
hearing loss.  The Board remanded that issue in July 1999 and 
August 2000 for additional evidentiary development.  While 
that claim was in remand status, service connection was 
granted for this condition in a September 2003 rating 
decision; a noncompensable evaluation was assigned.  The 
veteran has not disagreed with the assigned rating, and this 
issue has accordingly been resolved.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

Service connection was denied for a low back condition in a 
July 2004 rating decision.  To the Board's knowledge, the 
veteran has not disagreed with that decision and the issue is 
therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's strabismus is a congenital disability which was not 
aggravated by his active duty service.


CONCLUSION OF LAW

Strabismus was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§  1110, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for strabismus.  In 
the interest of clarity, the Board will review the applicable 
law and regulations, briefly describe the factual background 
of this case, and then proceed to analyze the claim and 
render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the November 1994 statement of the case (SOC) and 
numerous SSOCs of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in May 
2003 which was specifically intended to address the 
requirements of the VCAA.  The May 2003 letter from the RO 
specifically notified the veteran that to support his 
service-connection claim, the evidence must show "a 
relationship between your claimed condition and service." 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the May 2003 
VCAA letter, the veteran was informed that VA was responsible 
for obtaining "VA examination reports and VA treatment 
reports."  He was also advised that VA would make 
"reasonable efforts" to obtain any "evidence that you 
inform us of, provided you provide the necessary release for 
such information/records and a valid current address."  This 
letter also informed the veteran that VA had already obtained 
treatment records from the Tallahassee VA Medical Center 
(VAMC) and the report of a VA examination dated in May 2000.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2003 letter advised the veteran to provide "the name 
of the person, agency, or company who has the relevant 
records;" "the address of this person, agency, or 
company;" "the approximate time frame covered by the 
records;" and "the condition for which you were treated, in 
the case of medical records" (emphasis in original).  He was 
further instructed that "[i]f you had medical treatment by 
private doctors for your claimed conditions, please fill out 
the enclosed VA Form 21-4142 and we will help get these 
records for you."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2003 letter included notice that "[i]f you have no 
additional medical evidence to submit, please tell us so on 
the enclosed Form 21-4138."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it impliedly informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
June 1994, several years before the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to provide VCAA 
notice prior to the initial adjudication of a claim in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the May 2003 VCAA letter.  His claim was then 
readjudicated in the July 2003 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran is represented by a veteran's service 
officer who is presumably familiar with the VCAA.  The 
veteran and his representative have pointed to no prejudice 
resulting from the timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive private treatment records, VA treatment records, 
the opinions of several private optometrists and 
ophthalmologists, and the April 2005 opinion of Dr. C.C.  The 
veteran and his representative have not identified any 
outstanding evidence.  

As was alluded to in the Introduction, service medical 
records from the veteran's initial period of active duty have 
not been obtained.  The RO has attempted to obtain these 
records on several occasions, most recently following the 
Board's August 2000 remand.  Following the August 2000 
remand, the RO again requested these records from the 
National Personnel Records Center (NPRC).  The NPRC responded 
that all service medical records in their possession had 
previously been forwarded to the RO.  Unfortunately, such 
records did not include the missing service medical records 
from the veteran's period of naval service.  Because these 
records have not been located after multiple attempts, the 
Board believes that an additional remand to conduct a further 
search would be an exercise in futility.  Cf. Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  

The Board also notes that Dr. R.G., a private 
ophthalmologist, indicated in an August 2005 letter that he 
would be submitting an opinion regarding the affect of the 
veteran's military duties on his strabismus.  To date, no 
such opinion has been forthcoming, and neither the veteran 
nor his representative has provided any indication of when 
such opinion might be submitted.  The Board observes, 
however, that the instant case has been ongoing for over a 
decade.  The veteran has clearly been provided with every 
opportunity to obtain favorable medical evidence.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Board therefore finds 
that the claim should be adjudicated by the Board without 
further delay, a promised medical opinion from Dr. R.G. 
notwithstanding. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a hearing before the undersigned VLJ in May 
1999.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2005); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  VA's General Counsel, 
however, has held that service connection can be granted for 
congenital abnormalities which are aggravated by service.  
See VAOPGCPREC 82- 90 (July 18, 1990) [a disease considered 
by medical authorities to be of familial (or hereditary) 
origin by its very nature preexist claimants' military 
service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2004).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306-
07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).


Factual Background

The veteran contends that during his first period of active 
duty he was a radar operator, which required extensive use of 
the eyes for extended periods.  He noticed that his eyes 
would ache and that he would have "alternating vision."  
The veteran also stated that, when he stopped doing this type 
of work, the symptoms did not cease, but were not as 
prominent.  

The veteran was regularly treated for refractive error of the 
eyes during service.  Just prior to separation, a September 
1993 eye clinic note shows a reference to alternating 
esotropia and hypertropia, and a November 1993 eye clinic 
note shows a diagnosis of strabismus.  

A VA examination was conducted in January 1994.  The examiner 
noted no gross abnormalities of the eyes.  A special eye 
examination was also conducted.  The veteran reported a 
"lazy eye" of unknown duration.  He stated that he was told 
he had strabismus when he was in the Coast Guard.  On 
examination, he denied any stereopsis or the presence of any 
diplopia on extraocular muscle movements.  The impression was 
right intermittent esotropia of unknown duration.  The 
examiner noted no evidence of diplopia or stereopsis.  

In April 1994, Dr. R.J.L., an ophthalmologist, examined the 
veteran for complaints of aching in both eyes after periods 
of close work.  Motility evaluation and muscle balance 
testing demonstrated an exotropia at distance and esotropia 
at near.  The diagnosis was strabismus and myopia.    

The veteran was further examined by J.A.C., O.D., in April 
1995.  She described the veteran as "a myope with congenital 
strabismus," and noted that strabismus was diagnosed in the 
veteran's childhood, specifically at age 12.  Similar 
findings were noted by C.N.C., M.D. in May 1995.  

A May 1999 letter from R.A.O., O.D. states that the veteran 
has an intermittent alternating esotropia at near range and 
exotropia in the distance.  His past ocular history indicated 
he has been strabismic since early adolescence.  Ocular 
health was found to be normal.  Dr. R.A.O. stated that "I 
feel he is stable and his vision seems adequate."  Vision 
was further noted to be corrected to 20/20 in each eye.

VA treatment records also note a history of strabismus, but 
contain no statement regarding the etiology of the condition.

As was noted above, the Board sought an expert medical 
opinion concerning the nature and etiology of the veteran's 
disability.  In an April 2005 opinion, Dr. C.C., an 
ophthalmologist, stated that "[i]t is notable that the 
veteran does not have a history of diplopia, either 
spontaneous or induced during examination, suggesting that 
his strabismus had an early onset."  Dr. C.C. also opined 
that the small changes in refraction recorded during service 
were due to normal changes in refractive error that are seen 
over time in any individual.  He further concluded that there 
"is no evidence that the veteran's service led to a 'further 
weakening of (his) left eye . . .' resulting in an increase 
in strabismus.  While Dr. C.C. noted that the veteran's 
service duties would have caused him to have an increase in 
symptoms, "it cannot be stated with any degree of certainty 
that a progression in the veteran's symptoms following 
service is due to his service related duties."  Instead, Dr. 
C.C. concluded that the veteran's "early onset strabismus 
was 'fixed' by the time of his enlistment" and was therefore 
not service aggravated.

Analysis

Initial matter - the missing service records

As noted above, the service medical records from the 
veteran's first period of service are missing.  Since VA has 
been unable to obtain these service medical records, it has a 
heightened duty to explain its findings and conclusions. 
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992). The Board's analysis 
of the veteran's claim is undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, as will be discussed in greater detail below, 
there appears to be no doubt that the veteran experienced eye 
strain during his first period of military service.  The 
crucial question which must be answered, however, is whether 
such strain aggravated the veteran's strabismus.  That 
question must be answered through medical records after that 
period of service, as well as medical opinion evidence.  
Thus, the loss of these service medical records, although 
regrettable, is not central to resolution of this issue.

Discussion

The medical evidence associated with the claims file 
indicates that the veteran's strabismus had its onset well 
before active duty.  Several of the eye examinations outlined 
above refer to the condition as congenital in nature, and/or 
as having its onset either in childhood or early adolescence.  
No contrary medical opinion is of record.  The veteran 
himself has conceded that his strabismus had its onset prior 
to service and is in fact a congenital abnormality.  See 
Board hearing transcript, at 4.
Accordingly, the statutory presumption of soundness on 
enlistment is not for application in this case.  Cf. 
38 U.S.C.A. § 1111 (West 2002).

Because the veteran's strabismus is a congenital defect, 
service connection may only be granted if the condition is 
found to be aggravated by service.  See VAOPGCPREC 82-90.  
This is, in fact, the basis upon which the veteran seeks 
service connection.  Specifically, he contends that his eye 
disability was aggravated because of long hours spent looking 
at radar screens during his first period of service.  

The only medical opinion of record addressing the question of 
aggravation is that of Dr. C.C., who unequivocally concluded 
that the veteran's eye condition was not aggravated by his 
duties during service.  Dr. C.C. specifically noted that 
while the veteran's service duties would have caused him to 
have an increase in symptoms, such did not represent a 
progression of the condition beyond its natural course.  
Rather, Dr. C.C. concluded that the veteran's "early onset 
strabismus was 'fixed' by the time of his enlistment" and 
was therefore not service aggravated.  See Hunt and Jensen, 
both supra [temporary flare-ups during service do not 
constitute aggravation in an absence of a worsening of the 
underlying condition itself]; 
see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) [the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability].  

The Board observes that the opinion of Dr. C.C. appears to be 
congruent with the medical records.  Although medical records 
from the veteran's first period of service, such records from 
the more recent, and lengthier second period of service have 
been associated with the veteran's VA claims folder.  These 
records are devoid of any reference to ongoing eye problems 
(with the exception of refractive error) until the very end 
of his service, in the autumn of 1993.  However, a January 
1994 VA eye examination was pertinently normal. An April 1994 
record indicated that the veteran's eyes ached after close 
work.  Subsequent medical records merely referred to 
congenital strabismus, without any indication that it had 
become worse at any time.  

It therefore appears from both the medical records that the 
strabismus has remained essentially the same, except that the 
veteran's may experience increased symptomatology after 
having to use his eyes for close work.  Such increase in 
symptoms, as discussed above, does not amount to aggravation 
in the absence of medial evidence that the underlying 
condition has become worse.  See Davis, supra.     
Such medical evidence is lacking in this case.

To the extent that the veteran himself contends that his 
congential strabismus was aggravated by his in-service 
duties, it is now well settled, that as a layperson without 
medical training, the veteran is not qualified to render an 
opinion regarding the etiology or aggravation of disease, 
which calls for specialized medical knowledge. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (2003) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements to the 
affect that his strabismus was aggravated by service are 
therefore lacking in probative value.
As was noted above, the veteran has had ample opportunity to 
present competent medical evidence in support of his claim.  
He has not done so.

The Board wishes to make it clear that it does not doubt the 
veteran's statements to the effect that he had increased 
symptoms during his first period of service.  However, as has 
been explained above, this case hinges on medical evidence 
which shows that the eye condition was not aggravated in or 
due to service. 

In short, the medical and other evidence indicates that the 
veteran's strabismus is a congenital defect which preexisted 
service and was not aggravated thereby.  Accordingly, service 
connection is not warranted.  The benefit sought on appeal is 
denied.


ORDER

Service connection for strabismus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


